,-          Case 1:20-cr-00142-KMW Document 2 Filed 02/18/20 Page 1 of 10



      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
      ------------------------------------x
                                                             ORIGINAL
      UNITED STATES OF AMERICA

                                                   INFORMATION
                        -v. -

     ,. PARESH PATEL,                              20 Cr.


                         Defendant.
      -----------------------------------x

                                       Count One
                                (Obstruction of Justice)

           The United

           1.    The charge herein stems from an effort by PARESH
                                                                      ]_ 42
     PATEL, the defendant, to obstruct a federal grand jury

     investigation into bid rigging and fraud in connection with

     contracts awarded by the Metropolitan Transportation Authority

     ( "MTA'') for Superstorm Sandy-related repairs.        As detailed

     below, upon learning of that investigation, PATEL, then an MTA

     employee, took numerous steps, including deleting emails and

     ai:t.ing others to destroy evidence, to obstruct the

     investigation.

                                      Background

           2.   The MTA is a public authority charged with overseeing

     transportation agencies, including New York City Transit

     ("NYCT"), which delivers transportation services to the New York

     City metropolitan area, including the New York City subway
          Case 1:20-cr-00142-KMW Document 2 Filed 02/18/20 Page 2 of 10



system.     From in or about 1987 through in or about August 2018,

PARESH PATEL, the defendant, was employed by the MTA.             From at

least in or about 2013 through in or about August 2018, PATEL

was a "program manager" at the MTA.          In that capacity, PATEL was

responsible for oversight of capital projects, including

Superstorm Sandy-related repairs, and he was a member of certain

committees that awarded contracts.

     3.      MTA Employee-1, who has since retired from the MTA,

was the direct supervisor of PARESH PATEL, the defendant, while

PATEL was a program manager.        MTA Employee-2 was responsible for

providing technical support to employees and MTA-hired

contractors.      In addition to working together, PATEL, MTA

Employee-1, and MTA Employee-2 were friends.

            MTA post-Superstorm Sandy Consulting Contracts

      4.     In or about 2013, in order to manage necessary subway

rehabilitation work following Superstorm Sandy, NYCT awarded

through a competitive request for proposals process a series of

consultant construction management contracts, or CCM contracts,

for managers to oversee the work of general contractors on

various post-Sandy projects.

      5.     To prevent self-dealing and the appearance of

corruption, the MTA maintains rules relating to conflicts of

interest.     The rules provide that MTA employees are barred from

participating in the selection, award, or administration of a

                                       2
       Case 1:20-cr-00142-KMW Document 2 Filed 02/18/20 Page 3 of 10



contract if the employee, his or her family member, or an

organization that employs the employee or one of the employee's

family members has a financial interest in any of the companies

that propose or bid on, or are awarded, such a contract.

                PARESH PATEL'S Sub-Consultant Entity

      6.    In or about June 2014, MTA Employee-1 and PARESH

PATEL, the defendant, setup an engineering consulting firm named

Satkirti Consulting Engineering LLC ("Satkirti").         Because MTA

rules prohibited them from having an interest in such a company,

MTA Employee-1 and PATEL registered Satkirti in the names of the

daughter of PARESH PATEL, the defendant, and the son of MTA

Employee-1.

      7.    In or about September 2014, NYCT posted a request for

proposals for a CCM contract on "'Sandy Recovery Project -

Joralemon Tube Rehabilitation in the Boroughs of Manhattan and

Brooklyn"   (the "Joralemon Tube Project").     The Joralemon Tube is

an underground tunnel through which 4 and 5 trains travel in

passing between Brooklyn and Manhattan.       Company-1, an

engineering services firm, submitted a proposal in response to

the posting.   Company-l's proposal identified Satkirti as a

subcontractor, which would provide "professional engineering

services" on the Joralemon Tube Project, including review and

field inspection of engineering work on the project.




                                    3
         Case 1:20-cr-00142-KMW Document 2 Filed 02/18/20 Page 4 of 10



         8.     PARESH PATEL, the defendant, and MTA Employee-1 took

steps to conceal their control over Satkirti and their

involvement in Satkirti's bid for a subcontractor role on the

Joralemon Tube Project.        For instance, forms completed by

Satkirti and provided to Company-1 in connection with the

project indicated that the son of MTA Employee-1 and the

daughter of PATEL were the vice-presidents of Satkirti, but the

forms did not disclose the involvement of MTA Employee-1 and

PATEL.        Similarly, in or about November 2014, when Company-1 was

invited by NYCT to give a presentation on its proposal for the

Joralemon Tube Project, Satkirti sent three independent

contractors who had been hired by the company, but no one from

Satkirti's management, including PATEL or MTA Employee-1.

         9.     In or about January 2015, at the direction of PARESH

PATEL, the defendant, MTA Employee-l's son and PATEL'S daughter

transferred their ownership of Satkirti to the father of MTA

Employee-2 ("Satkirti Employee-1").          Satkirti Employee-1 has no

background in engineering and at the time of the transfer was

unemployed.

         10. In or about February 2015, NYCT awarded Company-1 the

Joralemon Tube contract.        As part of the winning proposal,

Satkirti was included in the contract between NYCT and

Company-1.       According to a subcontract between Company-1 and

Satkirti entered into in February 2015, Satkirti would be

                                      4
      Case 1:20-cr-00142-KMW Document 2 Filed 02/18/20 Page 5 of 10



compensated in an amount not to exceed approximately

$1,023,847.76.    The subcontract was purportedly signed by

Satkirti Employee-1, as vice-president of Satkirti.

      11. At the time it was hired as sub-consultant by

Company-1, Satkirti's purported managers did not have any

relevant experience or the expertise to do the work that was

required for the operation of Satkirti.        Satkirti Employee-1

did not know what Satkirti's business was, nor was he fluent in

the English language -- the language in which Satkirti conducted

its business.    Satkirti's only other purpo~ted employee involved

in the company's management (hereinafter, "Satkirti Employee-2")

was recruited by PARESH PATEL, the defendant, from a pizzeria

owned by PATEL, where the individual cooked and delivered

pizzas.

      12. On or about, April 28, 2014, PARESH PATEL, the

defendant, created a company email account (the "Satkirti Email

Account"), which Satkirti used to communicate with Company-1 and

conduct its business.    PATEL instructed Satkirti's purported

employees to use the Satkirti Email Account, and occasionally

provided instructions and sometimes dictated what should be

written from the Satkirti Email Account.       PATEL also visited

Satkirti's purported office, which was physically located in the

basement of MTA Employee-2's house, to give Satkirti's purported

employees instructions and to assist them in writing emails from

                                   5
      Case 1:20-cr-00142-KMW Document 2 Filed 02/18/20 Page 6 of 10



the Satkirti Email Account and completing paperwork.         On many

occasions, PATEL instructed Satkirti's purported employees not

to mention PATEL'S name and reminded them that PATEL was not

supposed to be involved in the operation of Satkirti.

      13. Pursuant to the terms of the subcontract awarded to

Satkirti, the company was supposed to be paid approximately

$1,023,817.   However, in total, Satkirti was paid approximately

$91,882.77 before it was terminated from the project in or about

May 2015 because it failed to obtain a required disadvantaged

business enterprise program certification.

      14. In or about January 2016, at the direction of PARESH

PATEL, the defendant, Satkirti was dissolved.

                             The Cover-up

      15. In or about the spring 2016, the MTA Office of

Inspector General ("MTA-OIG") served subpoenas and conducted

interviews with individuals involved in Satkirti, many of whom

made false statements about their involvement in the company.

For instance, on or about May 25, 2016, MTA-OIG served a

subpoena addressed to Satkirti on Satkirti Employee-1.         Satkirti

Employee-1 was interviewed and told MTA-OIG investigators that

he and his wife incorporated Satkirti on the "advice of a

friend," while declining to name who that friend was.         Later

that day, following his interview with MTA-OIG, Satkirti

Employee-1 called Satkirti Employee-2, with whom he had not

                                    6
      Case 1:20-cr-00142-KMW Document 2 Filed 02/18/20 Page 7 of 10



spoken since Satkirti dissolved.        Satkirti Employee-1 inquired

whether Satkirti Employee-2 had Satkirti-related emails, and

asked Satkirti Employee-2 to print any Satkirti-related emails

he had and bring them to Satkirti Employee-1.

      16. In or about June 2016, PARESH PATEL, the defendant,

called Satkirti Employee-2 and asked him to come to PATEL'S

home, which Satkirti Employee-2 did.       There, PATEL told Satkirti

Employee-2 that PATEL needed Satkirti Employee-2's Satkirti-

related emails for something "having to do with the government,"

including emails in Satkirti Employee-2's personal email

account.   PATEL asked Satkirti Employee-2 to copy the emails

onto a disc for PATEL, ~ut to first delete any emails that

Satkirti Employee-2 had with PATEL.        PATEL also told Satkirti

Employee-2 to delete all emails with PATEL from Satkirti

Employee-2's personal email account.       Satkirti Employee-2 did as

PATEL instructed.

      17. On or about November 3, 2016, a federal grand jury

subpoena was served on an employee of Company-1, who has worked

with and is a friend of PARESH PATEL, the defendant.         On or

about November 16, 2016, after that subpoena was served, PATEL

deleted the Satkirti Email Account.       At or around the time of

its deletion, the Satkirti Email Account contained records of

Satkirti's business with the MTA and Company-1, as well as

evidence that would have connected PATEL to Satkirti.

                                    7
      Case 1:20-cr-00142-KMW Document 2 Filed 02/18/20 Page 8 of 10



      18. Over the course of the investigation, and from at

least in or about the summer of 2018, at the request of PARESH

PATEL, the defendant, several individuals questioned by federal

agents and officers concealed PATEL'S involvement in Satkirti.

For example, Satkirti Employee-1 falsely claimed that he was the

owner and operator of Satkirti and made all of the company's

decisions without the involvement of PATEL.        Similarly, Satkirti

Employee-2 falsely denied knowing who PATEL was when he was

first approached by federal agents in 2018.

                        Statutory Allegations

      19. Beginning in or about June 2016, up to and including

in or about November 2019, in the Southern District of New York

and elsewhere, PARESH PATEL, the defendant, did knowingly alter,

destroy, mutilate, conceal, cover up, falsify, and make a false

entry in a record, document, and tangible object with the intent

to impede, obstruct, and influence the investigation and proper

administration of a matter within the jurisdiction of a

department and agency of the United States, to wit, PATEL, in

order to obstruct an investigation into Satkirti, within the

jurisdiction of the United States Department of Transportation

and the United States Attorney's Office for the Southern




                                    8
      Case 1:20-cr-00142-KMW Document 2 Filed 02/18/20 Page 9 of 10



District of New York, deleted the Satkirti Email Account and

told Satkirti Employee-2 to delete emails about PATEL.

       (Title 18, United States Code, Sections 1519 and 2.)




                                                   tes Attorney




                                    9
,,
     Case 1:20-cr-00142-KMW Document 2 Filed 02/18/20 Page 10 of 10




                Form No. USA-33s-274          (Ed. 9-25-58)


                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


                      UNITED STATES OF AMERICA

                                      v.

                             PARESH PATEL,

                                                 Defendant.



                              INFORMATION

                                    20 Cr.

                     (18   u.s.c.    §§    1519, and 2)




                        GEOFFREY S. BERMAN
                      United States Attorney.




                                      10
